Order unanimously affirmed without costs, in accordance with the following memorandum: In this proceeding to invalidate the designating petition of respondents, petitioner appeals, raising the objection that the Commissioner of Deeds for the City of Buffalo, who acknowledged some of the signatures on the petition, had no power to act in the Town of Grand Island, Erie County. We affirm. We agree with Supreme Court that, under the Charter of the City of Buffalo, a Commissioner of Deeds for the city may act anywhere within the County of Erie, notwithstanding Executive Law § 142 (see, Reynolds v City of Niagara Falls, 81 Hun 353, 356-357; McKinney’s Cons Laws of NY, Book 1, Statutes § 396). (Appeal from order of Supreme Court, Erie County, Kane, J.—Election Law.) Present—Doerr, J. P., Denman, Boomer, Balio and Davis, JJ. (Order entered Aug. 21, 1987.)